Citation Nr: 0737556	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO. 01-06 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for major depression, to 
include as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1991 to 
December 2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for major depression. 

The veteran testified in September 2007 at a Travel Board 
hearing before the undersigned Veterans Law Judge (VLJ). A 
transcript of that hearing is of record and associated with 
the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he has major depression as a result 
of an event in service. In the alternative, it is maintained 
that his major depression is due to his service-connected 
disabilities. 

Under the Veterans Claims Assistance Act (VCAA), upon receipt 
of a complete or substantially complete application, VA shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided that is necessary to substantiate the 
claim. As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The veteran did not receive a VCAA letter regarding the 
service connection for major depression claim, indicating 
what was necessary to substantiate his claim. Since the claim 
is one for service connection, the veteran should be provided 
a VCAA letter indicating what evidence is necessary for a 
service connection claim on both a direct basis and secondary 
to his service-connected disabilities. This should be done 
prior to final adjudication of the claim. 

A review of the record reveals that the veteran indicates 
that he was found to be disabled due to physical and mental 
disabilities by the Social Security Administration (SSA). The 
SSA records are not in the claims file. VA has a statutory 
duty to obtain these records. 38 U.S.C.A. § 5103A(b)(3); 38 
C.F.R. § 3.159(c)(2). The Court has held that VA has a duty 
to acquire both the SSA decision and the supporting medical 
records pertinent to a claim. See Dixon v. Gober, 14 Vet. 
App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 
188 (1992). These records should be obtained on remand. See 
also Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

The veteran underwent VA examination in May 2000. The 
examiner indicated that it was difficult to determine whether 
events in service were early manifestations of his current 
mental disorder. However, the examiner did not address 
whether his current mental disorder is aggravated by his 
service-connected disabilities. See 38 C.F.R. § 3.310. The 
veteran should be provided an examination which gives an 
opinion as to whether his mental disorder is aggravated by 
his service-connected disabilities. 

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a service connection claim 
on a direct and secondary basis for the 
claim on appeal, as outlined by the Court 
in Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006). 

2. Obtain from the SSA a copy of their 
decision regarding the veteran's claim 
for SSA disability benefits, as well as 
the medical records relied upon in that 
decision.

3. Arrange for the veteran to undergo a 
VA psychiatric examination. All indicated 
studies should be performed. The claims 
file must be made available to the 
examiner for review. The examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
mental disorder, variously diagnosed, is 
aggravated by the veteran's service-
connected disabilities. The examiner must 
set forth the complete rationale 
underlying any conclusion drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record. If the examiner 
is unable to provide an opinion as to the 
etiology of the veteran's mental 
disorder, it should be so stated. 

4. Upon completion of the requested 
development above, the AMC should again 
review the claim. If the decision is 
adverse to the veteran, he and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case, which sets forth the applicable 
legal criteria pertinent to this appeal. 
He should be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).





